.

                                                                                                        .x.

                                                                                                                 7’6
                                                                                             .




                                               . ..   . . . .




                  OFFICE   OF THE    ATTORNEY                     GENERAL     OF TEXAS
                                        Al JSTIN
    GROVER      SELLERS              Ootobc    Bl- 11._ 194h
    ATTORNLY     GENL~AL




             Honora blr E. I.. Hlnson, Jr.
             County   Auditor, Polk County
             Livingrton,    Tsxse

             Dear Sir:




                                                                             long4       or personal sutomo-
                                                                            used   tor     oifioisl  bualneaa.

                                                                         nlon request            of rooent    date
               and   quOt4 tr



                                                                       at the time the
                                                                   fiioers   Zalary Fund
                                                                   n the Commlbsioner4’
                                                                p 0r 4ng 0rrid3i    or th4

                                    on the Budgot 14 sst dnd approved
                                    44lonere Court ror 4aon 0rri04r or
                                    nd oaoh otflos has its budgot


                      it a4 a Grand Total?    I m44n by thlr, it 4
                      oortaln amount ir set aside for deputy hire,
                      o&n ho only 4pend that amount tor drputy him
                      or oan ho spend his who14 grand tote1 budget
                      just  r0r doputg hire ii ho rishos?
Hon. IE. L. HInson,          Jr.,    pogr 2




               “(3) Whorr the shrrlrr  reorlvrr   41 pew
         ~mIl4 for oar0 for oounty bualno88,    oan the
         oounty auditor roquiro   hia make l da ily
         mileago rsport on rorm8 iurnlshrd by the
         auditor showing all personal all44@-     and
         all mileage for county and to bo roportod
         to the auditor laoh month boiore &a got8
         him pay?*


              oUr   4n8W4r      t0    JOUT    cU4Sticn    fi030, 1~ 18    a8   fOiiOW82


              The Commis810nerr1Court has thq right and authority
to rlr    tha salarlor of t&o oitlc4r4 namd la ,PootIon 13, Art,
39120,     at my emount not 1088    than the total 811111 larn4d a8
componertIon by thr ortlorr       in his oiflolrl   oapaolty ror the
rlsoal     par 1935, rnd not more than the maximum amount allowed
8UOh   ofiioor  under hWS 4Xf8tin6      On AugUrt  24, 1935, and *OIA
8uOh salaries    have on04 bosn tixod by tho.~omml88Ionore~ Court
for 84id Offlosr8,     they oennot b4 Ohqpd       dtU?Ing that par;
howovor, tbr COmniS8IWlOr8' court Jkay ohsngr the salarl48          or
said OftfOOr8 for the folloalng       Joor, provldrd 8uah 8alarIoo
are net 1444    then the total    sum oarnod 88 oomponsation by thr
orri04r In his orfl0lel oapaulty for tbo ii4041 year 1935; and
not more than the maxImumamount allowed euoh otiloor           undo?
laws rxlstlng     on Au@mt 24, 1935.      Anrwrrlng your quoatlon
 sp4oifioallp,    It 8ucb salaries   are not now sot at the maxim&
amcunt allo-Aed euoh otticbr      under laws exI8tIng on August 24,
1935, the8 oan be ralssd to 8uoh marimum smount for the year
 1945.
                For turtber          Information     O?I thi8 quostlon,   including
the text of pertinant           8tstuto8,        844 attrobed oopi48    of our
OQiniOll8, Nos. O-1595,             O-4226,     and O-5746.
             In oonsldrratlon                 of your Qurstlcn       HO. 2, w4 polnt
out the rollowing:
                Artlolo 689a-9, Vornon'a                 Annotated       Olvll    Batutos,
provides,     In part, a8 r0110wrr
                 “Tbo County Judge shall 8orv4 a8 budg4t
         orriosr   ror the Co~l88Ion4rr'    Court In laoh
         oounty, end during ths month oi July ot each year,
         ho, asslated by the County Auditor or by thr County
         Clark, 8ha11 properr a budget to oov4r a11 propO84d
         4~4nditU48     ot the oounty gOVorfU84nt  tor the
         8UOoeeding year.    Such budg.6 8ha11 bo oareiully
Hon. E. L. Xlnson,     Jr.,   pagr    3




     Itoeiaod   80 a8 to maks a8 olrar 8 oompariron
     a8 praotloablo   brtreen l xp4ndituro8 Inoludod
     in th4 prOpolls& budgot and aotual expnbi-
     tures for the 84m4 or eisllar     purp084r.ror
     thr preceding yorr.    Ths budgot muat alao b4
     80 pr4parea as to show a8 d4rinit4ly      a8 po8-
     eiblo ssoh of the vwious jmojeotr'tor        mhlch
     appropriations   are set up In the budget and
     the ostllasted a@ount oi money oarrlod in the
     budgot for eaoh or 8uoh projeotr.      . , .4
          Artlolr     689a-11,       Y. A. C. S.,   prdvldrs,    in part,
a8 rOiiOW8:
              *Tho Com.lssloners*        Court In eaoh oounty
     shall laoh year provide tor 4 pub110 hoar-
     on t&r oounty budgot -- -ahIoh hoering rhall takr
     plaoe on 80114 data to br named by the COmmi88IOi-i-
     or8' Court aubeequent to August 15th and prior to
     the levy Or tax08 by said COCLLli83iOIlOr6'Court.
     Pub110 notloe rha11 be given that on said deto
     or bearing thr budget aa preperod by th4 County
     Judge will          be oonaidered by the Comml8alonora*
     Court.        Cald aotlor r&all name the hour, the datr
     and the plaoe where tho hrarlng shall b4 oonduotod.
     Any taxpaysr of 8UOh 0oUnt.y shall hero the right
     to k present and pertlolpato              in said hearing.
     At the oonoluslon ot ths hsarlng,              the budget a8
     propared by thr County Judgs 8hail b4 aotrd upon
     by the Comlsaionars*            Court.    The Court eh411 havr
     authority         to makr 8uoh ohrngos in th4 budgot a8 in
     their Judgmnt the law warrants and the Intore&
     of the taxpayrrs demand. iVhon ths budgot haa boon
     rlnally       approved by the Oommla8lonor8' Court, the
     budgot, a8 approved by th4 Court, ehau bo tllod
     Nfth tho Clerk oi thr County Court, and tare8 levied
     only in acoordanoo thsrswlth,             and no l  xpondlturo
     ot    the fUa8 of the county ah811 theroaiter              br
     -de      exoopt in strlot       oo?zpllanoo with the budgot
     as s&opted by thr Court.             Exoept that la r r g e no y
      sxp4rditur4f5,        in 0894 0r grave     publlo Ki40486ity,tO
     moot       unusual     and unfc~reacen oondltlons      which could
      not, by reasonably diligent            thought and attention,
      htvo      btto icclu&4d      in the original     budget, msy
      iram time to time b4 authorizsd             by th4 Court    a8
      amendments to the orlglnel            budget. In all oasas
     wbero euah amendments to the original                budget is
     zad4,      s    co;ly of  the order  of  the  Ccurt   amen&lng the
      budgot 8Call bo tiled with the Clerk              cl ths %mnty
      Court, find ettaoted         to th4 bud&at origlnaliy       adopted..,"
Bon. E. L. Hlnson,    Jr.,   page 4




           Artlole   689a-20,   V. A. C. S.,   prorldea   as rollows:
           “Nothing oontalned in this Aot shall be construed
     as preoludlng   the Legislature     from making ohenges .ln
     the budget tar State purposes or prevent the County
     Commissioners’ Court from making ohanges in the budget
     for oounty purposes or prevent the governing body of
     any lnoorporated   olty or town from making changes in
     the budget for oltg purposes,       or prevent the trueteee
     or other aohool governing body from making changer in
     the budgeta for school purposes;        end the dutlea re-
     quired by virtue of this Aot of State, County, City
     and Sohool Oifloers    or Representatives     sta 11 be par-
     formed for the oompenaation now provided by law to bo
     paid said ofiloers    respeotlrelg.      Acts 1931, 42nd Leg.,
     p. 339, oh. 206, 8 20a.”
          In the case of southland Ice Co., va. City of Temple,
100 Fed. (2) 825, deolded by the Fifth Clroult Court of Appeals,
in which suoh budget lew la involved,  the following was aald:
            (I. . . subdlvlslon   20 or tha BudRet Law (Art.
      689a-20, V. A. C. S., supra)       aUthOri&R   ohanhea in
      the budget, must rerer to ohanges wlthln the objects
      oorered by the budget, beoause ii new mutters oould
      be added to the budget, then the emergenoy provision
     ‘would serve no purpo8e.n       (Underscoring and matter
      within parenthesis     added).
          In view of the above, our answer to your Question Ro.
2 1s that the County Commissioners’ Court la authorized to make
ohanges within the objects    covered by the budget rorcoounty
purposes. The Oounty OfilOer,    ror whose orrloe auoh budget was
made, would have no authority     to make suoh ohanges.   We also
point out that the number of deputies appointed and the amount
of their salaries   1s determined by the Commissioners’ Court and
not by the oounty orrloer.     Artlole  3902, V. A. C. ?., rlxea
the maximum salaries   to be ellowed such deputies,
          Ye take up for oonslderatlon    your (luestlon No. 3 with
the assumption that you refer only to oars or automobiles owned
by the sherlrr or hls deputies.    In this respect,    we point out
Bon. E. L. Hlnson,     Jr.,    page 5




the rollswing:    Artlolo     3899 (b),    V. ii. C. S.,     in part,
provldrs:
          “V5ero the automobile or sutomobllss      are
     owned by the sheriff    or his deputies,   they shall
     be allowed four (4) oonts for saoh mile traveled
     ln the dlsoharge   of oiflolal  buslnes?,   whloh sum
     sha1l oover all expanses oi the malntenanoe. de-
     preolatlon,   and operation of suoh automobile.     Cuch
     mileage shall ba reported and peld in the same’--
     manner presoribad    ior other allowable   expenses
     under ths nrovlslons    of this seotlon   . . .*
      (Undersooring ours).
           The %anner preaoribed for other allowable                    expenses”
to be reported and paid under the provisions  of said                   Article
3899 (b) la stated therein IS follows:
              Viaoh officer,      shall, at the olose of eaoh
      month 0r his tenure or 0rfi08,           make an itemized
      and sworn report ot all approved expenses lnourred
      ‘by him end ohargsd to his oounty, aooompanylng
       suoh report with lnvoloes ooverlng suoh purohases
       and requisitions       issued by him in support oi such
      report.     If such expenses be lnourred in oonneo-
       tion with any partloular         ease, suoh report shall
       name suoh oase.        Suoh report,    lnvoloes,  and requl-
       sitlons   shall be          eot to the audit of the
       oounty auditor..      .I)   Undersoorlng added)

           !‘!e believe  that a atrlot    oompllance with the above
provisions   would oonform substantially      with the requirements
set out in your Weatlon No. 3, with the exception         of that
requiring  a showing or all mileage loqulred on “personal
business” es distlngulshed      from “county buslnese.W     Such re-
quirement as to “personal mileage” la unauthorized.          St should
be borne In mind that the actual expensas Incurred,         such as
       011 eto.,    are not to be reported    - just the aotual mileage
fizkred’on     county business,    ltemlzed and sworn to.
            Trusting    the above fully       enswers your     questions,     we are
                                        Very truly   yours

                                 ATTCRN3 GXNZRALOF Tk3A”